Case 2:19-cv-00840-JLB-MRM Document 35 Filed 10/08/20 Page 1 of 1 PageID 273




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JAMES L. FRYE and PATRICIA A. FRYE,

             Plaintiff,

v.                                           Case No.: 2:19-cv-00840-JLB-MRM

HARTFORD INSURANCE COMPANY OF
THE MIDWEST,

             Defendant.
                                       /

                                     ORDER

      The parties have stipulated to dismiss the action with prejudice (Doc. 34)

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

Plaintiffs’ claims against Defendant are DISMISSED WITH PREJUDICE. The Clerk

of Court is DIRECTED to terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on October 8, 2020.
